 

PROMISSORY NOTE

 

$40,000 April 19, 2016   

 

FOR VALUE RECEIVED, the undersigned, PCS EDVENTURES!.COM, INC., an Idaho
corporation (hereinafter referred to as “Borrower”), hereby promises to pay to
the order of TODD R. HACKETT, or (his/her/its) successors and assigns, if any
(hereinafter referred to as “Lender”), the principal sum of Forty Thousand
Dollars ($40,000), together with interest on the unpaid principal amount of this
Promissory Note (“Note”) at the rate of ten percent (10%) per annum in the
manner and upon the terms and conditions set forth below.

 

The principal and interest on the unpaid principal amount of this Note, or any
portion thereof, shall be paid in full in cash on or before April 30, 2016. All
cash payments on this Note shall be made in lawful currency of the United States
at the address of the Lender, or at such other place as the holder of this Note
may designate in writing.

 

  a. A security interest in all unencumbered Accounts Receivable. A/R shall not
be factored or pledged without the written consent of Lender.

 

  b. A security interest in the PCSV public entity including net loss carry
forward and any other value the entity may have.

 

Upon default in the payment of any amount due pursuant to this Note for more
than thirty (30) days after the due date, the Lender may, without notice,
declare the entire debt and principal amount then remaining unpaid under this
Note immediately due and payable and may, without notice, in addition to any
other remedies, proceed against the Borrower to collect the unpaid principal and
any interest due. Presentment for payment, notice of dishonor, protest and
notice of protest are waived by the Borrower and any and all others who may at
any time become liable or obligated for the payment of all or any part of this
Note, the principal or interest due.

 

This Note may be amended only by a written instrument executed by Lender and
Borrower.

 

This Note shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of Idaho. Any legal action to enforce any
obligation of the parties to this Note shall be brought only in the District
Court of the Fourth Judicial District of the State of Idaho, in and for the
County of Ada.

 

   

   

 

In the event of any civil action filed or initiated between the parties to this
Note or any other documents accompanying this Note, or arising from the breach
or any provision hereof, the prevailing party shall be entitled to seek from the
other party all costs, damages and expenses, including reasonable attorney’s and
paralegal’s fees, incurred by the prevailing party.

 

Dated the day and year first above written.

 

PCS EDVENTURES!.COM, INC.       [image_001.jpg]   Robert O. Grover,   Executive
Vice President   PCS Edventures!com, Inc.   345 Bobwhite Ct. Ste. 200   Boise,
ID 83706   (Borrower)       [image_002.jpg]   Todd Hackett   CEO   PCS
Edventures!.com, Inc.   1923 Wildwood Lane   Muscatine, Iowa, 52761   (Lender)  

 

   

   

 

